DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klatt (WO 2013/124046)
Regarding claim 1, Klatt teachers a method for a UE (User Equipment) with a first USIM (Universal Subscriber Identity Module) and a second USIM, comprising(abstract, Dual SIM): performing paging monitoring in a first serving cell associated with the first USIM(abstract, with respect to first PLMN user equipment monitors a paging channel during the first paging occasion); performing at least one of paging monitoring, SSB (Synchronization Signal Block) reception, or CSI-RS (Channel State Information Reference Signal) reception in a second serving cell associated with the second USIM(abstract, with respect to second PLMN user equipment monitors a paging channel during the second paging occasion) and transmitting, to a network node associated with the second USIM, information indicating timing of the paging monitoring performed in the first serving cell(P[0027], paging occasion time intervals is transmitted from the user eqipment to the second public land mobile network; first and second timing information is transmitted to the second mobile network while the user equipment in the third mode of operation).
Regarding claim 2, Klatt teaches the method of claim 1, wherein the timing is derived based on a UE identity associated with the first USIM(P[0022], paging occasion time interval is determined by the IMSI).
Regarding claim 3, Klatt teaches the method of claim 2, wherein the UE identity is IMSI (International Mobile Subscriber Identity) or 5G-S-TMSI (Temporary Mobile Subscriber Identity) (P[0022], paging occasion time interval is determined by the IMSI).
Regarding claim 4, Klatt teaches the method of claim 1, wherein the timing includes paging occasions or PDCCH (Physical Downlink Control Channel) monitoring occasions for paging associated with the first USIM(P[0031], first timing information -the shifted paging occasion time interval).
Claims 11-14 are rejected for the same reason as set forth in claims 1-4 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-9, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klatt (WO 2013/124046) in view of Chun  (US 2022/0030548).
Regarding claim 5, Klatt teaches all the particulars of the claim except the method of claim 1, wherein the information is provided in a UEAssistancelnformation message. However Chun teaches in an analogous art wherein the information is provided in a UEAssistancelnformation message (P[0413-0414], UE may request to change the firtst monitoring time point and core network CN may transmit the paging signal timing information). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method wherein the information is provided in a UEAssistancelnformation message in order to have efficient exchange of information.
Regarding claim 6, Klatt teaches all the particulars of the claim. However Chun teaches in an analogous art wherein the information is transmitted to enabling of the paging monitoring associated with the first USIM (P[0396], UE has to monitor paging reception from network/system 1 supported in the SIM card 1; conflict based on; P[0485], when UE registers with a second networkm the UE may transmit, to the second network information related to a paging signal timing for transmission of a paging signal in the first network). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method in order to have efficient exchange of information.
Regarding claim 7, Klatt teaches all the particulars of the claim except wherein the first or second information is transmitted in response to occurrence of collision between the paging monitoring performed in the first serving cell and at least one of the paging monitoring, the SSB reception, or the CSI-RS reception performed in the second serving cell. However Chun teaches in an analogous art wherein the first or second information is transmitted in response to occurrence of collision between the paging monitoring performed in the first serving cell and at least one of the paging monitoring, the SSB reception, or the CSI-RS reception performed in the second serving cell (item 1205 in Fig. 12). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method wherein the first or second information is transmitted in response to occurrence of collision between the paging monitoring performed in the first serving cell and at least one of the paging monitoring, the SSB reception, or the CSI-RS reception performed in the second serving cell in order to have `efficient services to the UE for a fixed time.
Regarding claim 8, Klatt teaches all the particulars of the claim except the method of claim 1, wherein the information is transmitted in response to change of the timing of the paging monitoring performed in the first serving cell. However Chun teaches in an analogous art wherein the information is transmitted in response to change of the timing of the paging monitoring performed in the first serving cell(P[0481], UE receives from the network an indication supporting change of paging signal timing, the UE may send the update request). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method wherein the information is transmitted in response to change of the timing of the paging monitoring performed in the first serving cell in order to have efficient exchange of information.
Regarding claim 9, Klatt teaches all the particulars of the claim except the method of claim 1, wherein RRC (Radio Resource Control) state associated with the second USIM is RRC CONNECTED. However Chun teaches in an analogous art wherein RRC (Radio Resource Control) state associated with the second USIM is RRC CONNECTED(P[0528-0529, UE in RRC connected state). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method wherein RRC (Radio Resource Control) state associated with the second USIM is RRC CONNECTED in order to have efficient excahne of information in order to efficiently control the UE.
Claims 15-19 are rejected for the same reason as set forth in claims 5-9 respectively.
Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klatt (WO 2013/124046) in view of Chun  (US 2022/0030548) and Lee (US 2020/0396714).
Regarding claim 10, Klatt in view of Chun teaches all the particulars of the claim except the method of claim 1, wherein the information is transmitted in response to change of the second serving cell associated with the second USIM. However Chun teaches in an analogous art wherein the information is transmitted in response to change of the second serving cell associated with the second USIM(P[0094], electronic device may receive system information and paging information from the newly selected cell). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method wherein the information is transmitted in response to change of the second serving cell associated with the second USIM n order to have efficient excahne of information.
Claim 20 is rejected for the same reason as set forth in claim 10.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647